Matter of Cohen (2018 NY Slip Op 05964)





Matter of Cohen


2018 NY Slip Op 05964


Decided on August 30, 2018


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2018
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Judith J. Gische,	Justice Presiding,
Troy K. Webber
Jeffery K. Oing
Anil C. Singh
Peter H. Moulton,	Justices.


	M-3308

[*1]In the Matter of Donald B. Cohen, (admitted as Donald Barry Cohen), a suspended attorney: Attorney Grievance Committee for the First Judicial Department, Petitioner, Donald B. Cohen, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Donald B. Cohen, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on March 14, 1977.

Jorge Dopico, Chief Attorney,
Attorney Grievance Committee, New York
(Jeremy S. Garber, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Donald B. Cohen was admitted to the practice of law in the State of New York by the First Judicial Department on March 14, 1977, under the name of Donald Barry Cohen. At all times relevant herein, respondent maintained his principal place of business within the First Judicial Department.
The Attorney Grievance Committee (Committee), moves to strike respondent's name from the roll of attorneys on the ground that he has been automatically disbarred by virtue of a felony conviction (Judiciary Law § 90[4][a],[b], and the Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.12[c][1]). Respondent, pro se, has not appeared herein.
On January 16, 2018, in Supreme Court, New York County, respondent was convicted, upon his plea of guilty, of two counts of offering a false instrument for filing in the first degree, a class E felony, in violation of Penal Law § 175.35(1). Respondent admitted filing his 2015 New York State tax return, on which he failed to report at least $147,300 in taxable personal income, which he had withdrawn from his IOLA account and used for household expenses, and filing a 2014 New York State tax return for his domestic partner on which he also omitted taxable income that she had received. On April 4, 2018, respondent was sentenced to one-year incarceration on each count to run concurrently.
Inasmuch as a conviction for "any criminal offense classified as a felony under the laws of this state" results in automatic disbarment by operation of law (see  Judiciary Law § 90 [4][a], [b], [e]), respondent was automatically disbarred upon his conviction. Accordingly, the Committee's motion should be granted and respondent's name shall be stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to January 16, 2018.
All Concur.
Order Filed. August 30, 2018
Ordered that the petition is granted, and pursuant to Judiciary Law § 90(4)(a) and (b), respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to January 16, 2018.